UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2303


SHARON RENEA BLACKMON,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA, DEPARTMENT OF HEALTH AND HUMAN
SERVICES,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:20-cv-00786-NCT-JLW)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Renea Blackmon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharon Renea Blackmon appeals the district court’s order dismissing her complaint

alleging that she was unlawfully terminated from the State of North Carolina Department

of Health and Human Services in violation of the Fair Labor Standards Act, 29 U.S.C.

§§ 201-219, and the Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2